FILED
                                                                   Oct 27 2016, 9:14 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Robert J. Hardy                                           Eugene C. Bosworth
      Hardy Law Office                                          Angola, Indiana
      Auburn, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the                                      October 27, 2016
      Commitment of J.M.,                                       Court of Appeals Case No.
                                                                76A05-1509-MH-1477
      J.M.,                                                     Appeal from the Steuben Superior
      Appellant-Respondent,                                     Court
                                                                The Honorable William C. Fee,
              v.                                                Judge
                                                                Trial Court Cause No.
      Northeastern Center, Inc.,                                76D01-1508-MH-88
      Appellee-Petitioner.




      Najam, Judge.


                                        Statement of the Case
[1]   J.M. appeals her involuntary mental health commitment. Though the issue

      raised on appeal is moot, we address J.M.’s argument because it is a matter of

      great public importance. On the merits of her argument, we hold that there was

      sufficient evidence to support her temporary commitment. As such, we affirm.

      Court of Appeals of Indiana | Opinion 76A05-1509-MH-1477 | October 27, 2016           Page 1 of 7
                                   Facts and Procedural History
[2]   On August 10, 2015, Northeastern Center, Inc. (“Northeastern”) filed a petition

      for the involuntary commitment of J.M. due to mental health concerns. The

      court held a fact-finding hearing on August 13 and August 20.1 At that hearing,

      Dr. Lynnea T. Carder testified as follows:

              [J.M.] was admitted [to Northeastern] on August 5th. The
              admission was prompted by family who called the Angola Police
              Department. They were saying she was delusional,
              hallucinations, thinks she was an alien, thought family was
              against her. She had allegedly made threats to the family. The
              family was fearful of her. . . . [S]he wasn’t recognizing her
              daughter anymore . . . .


                                                        ***


              We have her diagnosed [with] schizoaffective disorder. . . .


                                                        ***


              Since admission, we’ve observed her getting very religiously
              preoccupied, . . . explosive. We’ve actually had to restrain her
              and seclude her at various times throughout her time here. She’s
              somewhat paranoid. She doesn’t trust me. She doesn’t trust my




      1
        The parties mistakenly refer to the August 13 and August 20 hearings, and orders that followed each
      hearing, as independent events. They were not. At the start of the hearing on August 20, the trial court
      plainly informed the parties that the August 20 hearing was an extension of the earlier hearing held on
      August 13, Tr. at 18, and the order that followed the August 20 hearing was an amended version of the order
      that the court had issued after the August 13 hearing. Accordingly, this appeal is an appeal from the August
      20 order, and the entirety of the evidence before the court on both dates is available for our review.

      Court of Appeals of Indiana | Opinion 76A05-1509-MH-1477 | October 27, 2016                      Page 2 of 7
        qualifications to treat her. Difficult to engage and difficult to
        have her follow rules and comply with treatment . . . .


                                                ***


        In April of this year, . . . a family member called our hotline
        voicing concern because she had been living without heat and
        electricity and wasn’t caring for herself. And I think shortly
        thereafter[] they had her move in with family. And now she is,
        essentially, disowning her family—wanting nothing to do with
        them because she believes they are manipulating and are the ones
        that took her here. . . . [S]he has no other means of support—
        nowhere to go. So she actually was in danger and not having
        shelter and caring for herself.


                                                ***


         . . . I was really hopeful that she would comply with medication.
        And I could stabilize her and transition her home, or to a group
        home, or an out-patient setting. But . . . she has refused to
        comply with any medication. We have had to give her injections
        every single day . . . , which has not been fully effective to
        stabilize her and is somewhat medically dangerous to continue to
        give her shots every day. So I am just really concerned about her
        stability. If we cannot get oral medicines in her, she will just
        have to stay in a hospital long term until we can stabilize her
        with injections . . . .


                                                ***


         . . . One of the admission issues with family said that she was
        threatening them and felt very fearful of her. Prior to the
        initiation of medications here, she was quite belligerent and
        agitated, threatening to staff, and as I mentioned, we did have to

Court of Appeals of Indiana | Opinion 76A05-1509-MH-1477 | October 27, 2016   Page 3 of 7
              restrain and seclude her on various occasions because of her
              behavior. Since we’ve been giving her some injections daily, that
              has subsided somewhat. She’s not making threats to harm
              herself and she’s not been (indiscernible) of violence and again
              that’s because she’s been getting the daily injections.


      Tr. at 19-25.


[3]   Following the conclusion of the fact-finding hearing, the trial court found that

      J.M. suffered from a mental illness, was dangerous, and was gravely disabled.

      Accordingly, the court ordered J.M. to be committed for a period not to exceed

      ninety days at Northeastern or another appropriate facility. This appeal ensued.


                                     Discussion and Decision
[4]   J.M. appeals her involuntary commitment at Northeastern. However, we first

      acknowledge Northeastern’s response that, as J.M.’s ninety-day commitment

      has expired, her appeal is moot. Northeastern is correct. “When a court is

      unable to render effective relief to a party, the case is deemed moot and usually

      dismissed.” In re J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002) (citing In re

      Lawrance, 579 N.E.2d 32, 37 (Ind. 1991)).


[5]   However:

              “Although moot cases are usually dismissed, Indiana courts have
              long recognized that a case may be decided on its merits under
              an exception to the general rule when the case involves questions
              of ‘great public interest.’” [In re Lawrance, 579 N.E.2d at 37.]
              Typically, cases falling in the “great public interest” exception
              contain issues likely to recur. Id.; see Ind. High Sch. Athletic Ass’n,
              Inc. v. Durham, 748 N.E.2d 404, 412 (Ind. Ct. App. 2001)

      Court of Appeals of Indiana | Opinion 76A05-1509-MH-1477 | October 27, 2016       Page 4 of 7
              (“Although Indiana does not require that the issue be capable of
              repetition, cases falling into the public interest exception usually
              involve issues that are likely to recur.”).


              The question of how persons subject to involuntary commitment
              are treated by our trial courts is one of great importance to
              society. Indiana statutory and case law affirm that the value and
              dignity of the individual facing commitment or treatment is of
              great societal concern. See Ind. Code § 12-26-5-1 (establishing
              procedures for seventy-two-hour commitment); Ind. Code § 12-
              26-6-2 (establishing procedures for ninety-day commitment); In re
              Mental Commitment of M.P., 510 N.E.2d 645, 646 (Ind. 1987)
              (noting that the statute granting a patient the right to refuse
              treatment “profoundly affirms the value and dignity of the
              individual and the commitment of this society to insuring
              humane treatment of those we confine”). The instant case
              involves the proof necessary for involuntary commitment . . . .
              Th[is is an issue] of great public importance and [is] likely to
              recur, so we will address [it] here.


      Id. at 798-99.


[6]   On the merits of her appeal, J.M. asserts that Northeastern failed to present

      sufficient evidence to support her involuntary commitment. As we have

      explained:

              When reviewing a challenge to the sufficiency of the evidence,
              we look to the evidence most favorable to the trial court’s
              decision and all reasonable inferences drawn therefrom. In re
              Commitment of G.M., 743 N.E.2d 1148, 1150-51 (Ind. Ct. App.
              2001). If the trial court’s commitment order represents a
              conclusion that a reasonable person could have drawn, the order
              must be affirmed, even if other reasonable conclusions are
              possible. Id. at 1151. In an involuntary commitment case, the

      Court of Appeals of Indiana | Opinion 76A05-1509-MH-1477 | October 27, 2016    Page 5 of 7
              petitioner must prove by clear and convincing evidence: “(1) the
              individual is mentally ill and either dangerous or gravely
              disabled; and (2) detention or commitment of that individual is
              appropriate.” Ind. Code § 12-26-2-5(e).


      Id. at 799.


[7]   J.M. asserts that Northeastern failed to demonstrate that she is dangerous under

      Indiana Code Section 12-26-2-5(e)(1). “Dangerous” as used in that statute

      “means a condition in which an individual as a result of a mental illness[]

      presents a substantial risk that the individual will harm the individual or

      others.” I.C. § 12-7-2-53. J.M. contends that the evidence on this issue is

      insufficient because

              [a]t no point did any witness describe the actions that led up to
              J.M. being placed in restraints or why that option was selected by
              the staff at the Northeastern Center. . . . There was no discussion
              of any actions of violence or threats of violence or any other
              actions that might result in harm to J.M. or others.


      Appellant’s Br. at 9.


[8]   We cannot agree with J.M.’s assessment of the record. A reasonable fact-finder

      could conclude from Dr. Carder’s testimony that J.M., as a result of her mental

      illness, presented a substantial risk of harm to herself or others. Dr. Carder

      testified, without objection, that J.M.’s family had described J.M. as delusional

      and hallucinatory; that J.M. had made threats against them; that they were

      fearful of J.M.; and that J.M. did not recognize her own daughter. Dr. Carder

      further testified that, since J.M.’s admission at Northeastern, J.M. had been

      Court of Appeals of Indiana | Opinion 76A05-1509-MH-1477 | October 27, 2016   Page 6 of 7
      “religiously preoccupied, . . . explosive”; “paranoid”; and not trusting of her

      care providers or their qualifications. Tr. at 21. Dr. Carder informed the court

      that J.M. had been “belligerent” and “threatening to staff” such that she had to

      be “restrain[ed]” and “seclude[d]” on “various occasions.” Id. at 25. And Dr.

      Carder testified that J.M. had no clear shelter or ability to care for herself, and

      that J.M. had not been willing to take necessary medications. Based on the

      evidence before it, a reasonable fact-finder could have concluded that J.M.

      presented a substantial risk to herself or others. Accordingly, we affirm the trial

      court’s order of involuntary commitment.2


[9]   Affirmed.


      Vaidik, C.J., and Baker, J., concur.




      2
        As we conclude that the trial court’s finding that J.M. was dangerous is supported by substantial evidence,
      we need not consider J.M.’s additional argument on appeal challenging the court’s finding that she was also
      gravely disabled. See I.C. § 12-26-2-5(e)(1).

      Court of Appeals of Indiana | Opinion 76A05-1509-MH-1477 | October 27, 2016                        Page 7 of 7